Citation Nr: 1709701	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-44 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include alcohol dependence and a personality disorder not otherwise specified with antisocial traits.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for alcohol dependence and a personality disorder.  The Veteran timely appealed that decision.

In April 2013, the Veteran was afforded a Travel Board hearing at the St. Petersburg, Florida RO; a transcript of the proceeding is associated with the electronic claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In a June 2016 letter, the Veteran was notified of that fact and offered the opportunity to have a hearing before a current member of the Board.  To date, the Veteran has not requested a new hearing.

The issue of TDIU has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

After initial review, the Board notes that the Veteran's claims file was missing jurisdictional documents including the notice of disagreement, statement of the case, and VA Form 9.  The Board, through an administrative action, requested that the case file be rescanned to ensure completeness of the record.  After the case file was rescanned, the Board was notified.  However, the Board notes that the above jurisdictional documents are still missing.  A remand is necessary in order for the AOJ to locate and associate the pertinent jurisdictional documents with the case file. 

Additionally, attempts to identify and obtain any current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to locate the Veteran's entire claims file, to specifically include the notice of disagreement, statement of the case, and VA Form 9 (substantive appeal) and associate those documents with the Veteran's electronic claims file.  

If the AOJ is unable to locate any portions of the Veteran's claims file-particularly the noted February 2010 notice of disagreement, October 2010 statement of the case, and November 2010 VA Form 9-the AOJ should attempt to obtain copies of any of those documents and/or any other evidence that he may have in his possession from the Veteran and/or his representative.  

If after that the AOJ concludes that it is unable to locate the Veteran's claims file (or it his complete claims file has been lost), such should be noted in the claims file and the Veteran should be so notified of this fact.  The AOJ should then implement all necessary procedures for reconstructing the Veteran's claims file, to include thoroughly documenting the entire reconstruction process.

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






